                 Case 2:19-cr-00109-JCC Document 27 Filed 12/29/20 Page 1 of 4




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR19-0109-JCC
10                             Plaintiff,                   ORDER
11          v.

12   SELUNDO CHILIPE-ESCANDON,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Selundo Chilipe-Escandon’s motion
16   for compassionate release (Dkt. No. 20), the Government’s motion for leave to file an over-
17   length brief (Dkt. No. 22), and the Government’s motion to seal (Dkt. No. 24). Having
18   thoroughly considered the parties’ briefing and the relevant record, the Court hereby GRANTS
19   the Government’s motions (Dkt. Nos. 22, 24) and DENIES Mr. Chilipe-Escandon’s motion for
20   compassionate release as moot for the reasons explained herein.
21   I.     BACKGROUND
22          In 2012, Mr. Chilipe-Escandon pleaded guilty to conspiracy to distribute controlled
23   substances and the Court sentenced him to 60 months in prison followed by a term of supervised
24   release. See United States v. Chilipe-Escandon, Case No. CR12-0047-JCC, Dkt. No. 742 (W.D.
25   Wash. 2012). Mr. Chilipe-Escandon was deported after completing his 60-month sentence but
26   returned to the United States and was charged under this case number with possession of heroin


     ORDER
     CR19-0109-JCC
     PAGE - 1
                 Case 2:19-cr-00109-JCC Document 27 Filed 12/29/20 Page 2 of 4




 1   with intent to distribute. (Dkt. No. 1.) He pleaded guilty to the crime and also admitted to

 2   violating the conditions of his supervised release. (Dkt. Nos. 6, 10); United States v. Chilipe-

 3   Escandon, Case No. CR12-0047-JCC, Dkt. No. 1151 (W.D. Wash. 2019). The Court imposed 15

 4   months of confinement for the supervised release violations and 24 months for the new drug

 5   offense, with the terms of confinement to run concurrently. (Dkt. No. 17); United States v.

 6   Chilipe-Escandon, Case No. CR12-0047-JCC, Dkt. No. 1152 (W.D. Wash. 2019).

 7          Mr. Chilipe-Escandon, while confined at FCI-Herlong, filed the instant motion for

 8   compassionate release with approximately seven weeks left of his term of imprisonment. (Dkt.

 9   No. 20 at 2 (noting a release date of December 22, 2022).) He asked the Court to reduce his

10   sentence to time served based on his diagnosis of cardiomegaly, i.e., an enlarged heart, arguing

11   that this condition places him at an increased risk of complications should he contract COVID-19

12   in prison. (Id. at 6.) He has now finished serving his term of imprisonment and been released.

13   II.    DISCUSSION

14          A.       Motions for Leave to File an Overlength Brief and to Seal

15          As a preliminary matter, the Government moved to file a 13-page opposition to the

16   motion for compassionate release. (Dkt. No. 22.) The Court FINDS that a response brief of this

17   length is reasonable under the circumstances and GRANTS the motion.

18          The Government also moved to maintain under seal exhibits containing Mr. Chilipe-
19   Escandon’s medical records (Dkt. No 24). The Court starts from the position that “[t]here is a

20   strong presumption of public access to [its] files.” W.D. Wash. Local Civ. R. 5(g)(3); see also

21   Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). To overcome that presumption, a

22   party seeking to seal a judicial record must show “compelling reasons” to seal the record if it

23   relates to a dispositive pleading. Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1180

24   (9th Cir. 2006). Here, the exhibits contain Mr. Chilipe-Escandon’s confidential and highly

25   personal medical information. (Dkt. No. 25.) The Court FINDS that there is a compelling interest

26   in maintaining the confidentiality of such records and that interest outweighs the public’s interest


     ORDER
     CR19-0109-JCC
     PAGE - 2
                 Case 2:19-cr-00109-JCC Document 27 Filed 12/29/20 Page 3 of 4




 1   in their disclosure. See Kamakana, 447 F.3d at 1179. The Court therefore GRANTS the motion

 2   to seal (Dkt. No. 24).

 3          B.       Motion for Compassionate Release

 4          The Court may reduce a term of imprisonment under 18 U.S.C. § 3582(c)(1)(A) if

 5   extraordinary and compelling reasons warrant such a reduction. When an inmate has health

 6   conditions that make them significantly more vulnerable to complications from COVID-19, that

 7   may constitute an extraordinary and compelling circumstance. See United States v. Cosgrove,

 8   454 F. Supp. 3d 1063, 1067 (W.D. Wash. 2020); United States v. Dorsey, 461 F. Supp. 3d 1062,

 9   1065 (W.D. Wash. 2020).

10          In this instance, however, Mr. Chilipe-Escandon has already finished serving his term of

11   imprisonment and has been released from custody. Since he is no longer in prison, continued

12   confinement in light of his heart condition cannot constitute an extraordinary and compelling

13   circumstance warranting a reduction in sentence, which moots his request for compassionate

14   release. See Foster v. Carson, 347 F.3d 742, 745 (9th Cir. 2003) (“‘If there is no longer a

15   possibility that [a movant] can obtain relief for his claim, that claim is moot . . .’”) (quoting

16   Ruvalcaba v. City of L.A., 167 F.3d 514, 521 (9th Cir.1999)); United States v. Lisk, 2020 WL

17   5434126, slip op. at 1 (D. Kan. 2020) (denying motion for compassionate release as moot where

18   defendant was already released from Bureau of Prisons custody (citing Hirano v. United States,
19   2020 WL 1861659, slip op. at 4 (D. Hawaii 2020); Kyle v. United States, 2020 WL 760396, slip

20   op. at 2 (N.D. W. Va. 2020))).

21   III.   CONCLUSION

22          For the foregoing reasons, the Court GRANTS the Government’s motions (Dkt. Nos. 22,

23   24) and DENIES Defendant’s motion for compassionate release as MOOT. The Clerk is

24   respectfully DIRECTED to maintain Docket No. 25 under seal.

25   //

26   //


     ORDER
     CR19-0109-JCC
     PAGE - 3
              Case 2:19-cr-00109-JCC Document 27 Filed 12/29/20 Page 4 of 4




 1         DATED this 29th day of December 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR19-0109-JCC
     PAGE - 4
